DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to because of the following informalities:
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: K, P, CA, 140, 132’, 136’, 172’, 122”, 124”, 132”, 142”, 144”, 146”, 148”, 172”, 452, 462 and 472.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10” has been used to designate both a hub in Fig. 1 and a tire in Fig. 2.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “118” has been used to designate both a protrusion of elastomeric joint body 114 in Fig. 6 and what appears to be a portion of the radially inner leg 142 in Fig. 5.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “146” has been used to designate both a radially inner end (paragraph [0064]) or radially inner portion (paragraphs [0071] and [0082]) in at least Figs. 6-8, 11 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 130” and 400.  
Each distinct part, including modified parts, should be labeled with a distinct reference character to be in compliance with 37 CFR 1.84(p)(4).  Note the following informalities:
The elements represented by reference characters 100, 130, 136, 136’ and 136” in the embodiment shown in Figs. 10-13 are distinct (i.e., modified) from the elements represented by these same reference characters in the embodiment shown in at least Figs. 4-9.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
2.	The disclosure is objected to because of the following informalities:
The description of Fig. 1 in paragraph [0003] relating to “hub 12” does not correspond to what is shown in Fig. 1.
The BRIEF DESCRIPTION OF THE DRAWINGS section should make reference to Fig. 1.
The term “spoke 130” in paragraph [0057] should be replaced with the term -- spoke 100 -- to be consistent with the remainder of the disclosure.
The term “chords” in paragraph [0065] should be replaced with the term -- cords -- to correct an apparent typographical error. 
Appropriate correction is required.

Allowable Subject Matter
3.	Claims 1-20 are allowed.

Conclusion
4.	This application is in condition for allowance except for the following formal matters: 
The objections noted above in Sections 1 and 2.

Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Kip T Kotter/Primary Examiner, Art Unit 3617